Order Issued March 13, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-11-00157-CR

                               AARON LEE MALONE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 4
                                     Dallas County, Texas
                             Trial Court Cause No. F08-39160-LI

                                             ORDER
          The Court is in receipt of Appellant’s pro se motion to extend time to file a motion for

rehearing. The motion admits, and the court’s records reflect, that appellant is represented by

counsel. Appellant is not entitled to hybrid representation. Therefore, appellant’s motion is

denied.


                                                       /s/   MARTIN RICHTER
                                                             JUSTICE